Case 1:19-mc-00468-KPF Document 3-13 Filed 10/18/19 Page 1 of 3

Exhibit 13
Case 1:19-mc-00468-KPF Document 3-13 Filed 10/18/19 Page 2 of 3

Gizzi, Paul

 

Oa =
From: John Hanamirian <jmh@hanamirian.com>

Sent: Monday, July 22, 2019 3:16 PM

To: Ellenbogen, Bennett

Cc: Tepperman, Wendy B.; Gizzi, Paul

Subject: RE: American River Bankshares, NY-9615

 

 

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

 

Ben:

lam in receipt of the letter you attached to the below email. | provided my client's position in my last email and in our
phone conversation last Friday. As a macro-level note, | think you can appreciate that accepting service of a subpcena is
only for the purpose of avoiding personal service; it is an accommodation to you without any substantive meaning.
Second, i do find that the issuance of the Subpoena without the continued Proffer is in bad faith. You issued two
identical subpoenas for the same matter, one before and one after the Proffer. You waited for nearly a year and
articulated no basis for the need for further sworn testimony. Stating that you might “revisit” a Subpoena after a proffer
and actually stating that you would require testimony in that regard are more than two different things. Your further
articulation of my client’s position is not entirely accurate or necessary. If, and when we are facing a Magistrate Judge, |
will again state my client’s position on his behalf and we can further refute your cited cases and other authorities, none
of which apply. We remain willing to continue under the terms of the Proffer. Let me know.

HANAMIRIAN
LAWFIRM

MAIN STREET TO WALL STREE

 

= comes

John M. Hanamirian, Esq.
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown NJ 08057
“Olde Tawn Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)
215-660-0000 (M)

jmh@hanamirian.com
Licensed in PA, NJ and NY.

From: Ellenbogen, Bennett <EllenbogenB@SEC.GOV>

Sent: Monday, July 22, 2019 2:47 PM

To: John Hanamirian <jmh@hanamirian.com>

Cc: Tepperman, Wendy B. <TeppermanW@SEC.GOV>; Gizzi, Paul <GizziP@SEC.GOV>
Subject: American River Bankshares, NY-9615
‘Case 1:19-mc-00468-KPF Document 3-13 Filed 10/18/19 Page 3 of 3

Hello:
Please see attached.

Thank you.
